EXHIBIT 10.4


GANNETT CO., INC.
2015 DEFERRED COMPENSATION PLAN
RULES FOR PRE-2005 DEFERRALS
Amendment No. 3


Gannett Co. Inc. hereby amends the Gannett Co., Inc. Deferred Compensation Plan,
Rules for Pre-2005 Deferrals, as amended, (the “Plan”) effective as of the date
specified below, as follows:


1.
Effective as of the date of this amendment, Section 2.6(b) is amended by
deleting the last sentence of such Section.

2.
Section 3.5(a) is amended by adding the following provision to the end thereof:



The Board delegates to the Company’s Chief Executive Officer, Chief Financial
Officer and Chief People Officer the authority to adopt any amendment or
restatement which they deem necessary or appropriate to facilitate or improve
the administration, management, operation or interpretation of the Plan;
provided that such amendment or restatement may not increase the level of
benefits provided to participants under the Plan and such authority may only be
exercised with the unanimous agreement of such individuals.


3.
Section 3.8 is amended replacing such Section in its entirety with the
following:



3.8    Claims and Appeals


The Committee shall maintain claims and appeals procedures with respect to the
filing of claims for benefits under the Plan. Such procedures are hereby
incorporated by reference into this Plan and shall comply with the requirements
of ERISA Section 503 and the regulations issued thereunder.


Notwithstanding the foregoing, following a change in control, the independent
fiduciary shall be responsible for deciding claims and appeals pursuant to the
procedures described above. Any decision on a claim by the independent fiduciary
shall be final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.




IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of October 17, 2018.
GANNETT CO., INC.


By: /s/ David Harmon            
Name: David Harmon
Title: Chief People Officer







